Title: From George Washington to the New York Convention, 17 October 1776
From: Washington, George
To: New York Convention

 

Gentn
Head Qrs Harlem Heights Octobr 17th 1776

Judging it a matter of the utmost importance to secure the passes thro the Highlands, I have sent up Monsr Imbert, a French Gentlemen, who has been placed in the Army as an Engineer by Congress, in order to take your directions respecting the passes & such Works as you may esteem necessary to preserve them. As the situation of Affairs in this State is rather alarming, I would beg leave to recommend your earliest attention to this Business, & that no time may elapse before the Works are begun. I have no acquaintance with Monsr Imbert, & his abilities in his profession remain to be proved; However I trust under your care and advice that whatever may be essential will be immediately done. I have the Honor to be &c.

G.W.


I can spare no Other Engineer having but one besides.

